      Case 1:20-cv-11359-DPW Document 3 Filed 07/23/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


JOHN DOE, SEX OFFENDER REGISTRY     )
BOARD NO. 21634,                    )
          Plaintiff,                )
                                    )   Civil Action No.
            v.                      )   20-11359-DPW
                                    )
SEX OFFENDER REGISTRY BOARD,        )
          Defendant.                )


                        MEMORANDUM AND ORDER
                            July 23, 2020

     On July 17, 2020, a pro se plaintiff, styling himself John

Doe, filed this lawsuit claiming an appeal from a decision of

the Massachusetts Supreme Judicial Court.       Doe v. Sex Offender

Registry Board, 484 Mass. 1046     (May 15, 2020) (affirming

judgment of single justice dismissing Doe’s complaint seeking

relief from his obligation to register with the Sex Offender

Registry Board).   Doe contends that the state court’s decision

is erroneous and violates his constitutional rights.

     The Rooker-Feldman doctrine deprives this court of subject

matter jurisdiction over Doe’s challenge to the state court

judgment.    See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923);

D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).         “Under

the Rooker-Feldman doctrine, ‘lower federal courts are precluded

from exercising appellate jurisdiction over final state-court

judgments.’” Tyler v. Supreme Judicial Court of Massachusetts,
         Case 1:20-cv-11359-DPW Document 3 Filed 07/23/20 Page 2 of 3



914 F.3d 47, 50 (1st Cir. 2019) (quoting Lance v. Dennis, 546

U.S. 459, 463 (2006)).       The only federal court with authority to

afford direct review of such a final judgment by a state court

is the United States Supreme Court.         Silva v. Massachusetts, 351

Fed.Appx. 450, 454 (1st Cir. 2009) (“28 U.S.C. § 1257 vests the

United States Supreme Court with exclusive ‘jurisdiction over

appeals from final state-court judgments.’” (quoting Lance, 546

U.S. at 463)); see also Davison v. Gov't of P.R.-P.R.

Firefighters Corps., 471 F.3d 220, 223 (1st Cir. 2006) (“the

proper forum for challenging an unlawful state court ruling is

the United States Supreme Court, on appeal of the highest state

court’s final judgment.”).

     Here, Doe seeks federal district court review of the state

court ruling because he believes that the ruling is erroneous

and injurious to him.      However, the Rooker-Feldman doctrine

deprives this court of jurisdiction to provide Doe the relief he

seeks.    "If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action."

Fed. R. Civ. P. 12(h)(3).

     Accordingly, it is hereby Ordered that this action is

dismissed pursuant to Fed. R. Civ. P. 12(h)(3).




                                      2
      Case 1:20-cv-11359-DPW Document 3 Filed 07/23/20 Page 3 of 3



     The Clerk shall enter a separate and final order of

dismissal.




                                 /s/ Douglas P. Woodlock
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   3
